Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, the phrase “when a sign bit of the first value is negative…when the sign bit of the first value is positive” is indefinite because it uses terminology that is inconsistent with accepted meanings in the art. Conventionally, a sign bit is a binary value that is either 0 or 1. If the sign bit is “0”, this means that the number is positive in value. If the sign bit is “1”, then the number is negative in value. Since the sign bit is conventionally either “0” (or “indicating a positive value”) or “1” (or “indicating a negative value”), neither of which is a negative number, the term “a sign bit…is negative” is not a correct description according to the accepted meanings of “sign bit” and “negative.” Moreover, since the meaning of “negative” is unclear in this context, and since the terms “positive” and “negative” are being contrasted with one another, the term “is positive” in this context is also unclear, especially given that the standard convention is to use “1” (a positive number) to indicate a negative value. 
This part of the rejection can be overcome by amending the above phrase to “when a sign bit of the first value indicates that the first value is negative…when the sign bit of the first value indicates that the first value is positive.” For purposes of examination, the above phrase indicated as being indefinite has been interpreted to cover the meaning of the proposed revision. The Examiner notes that the above suggestion is for resolving indefiniteness only, and has not been formally evaluated for compliance with the written description requirement. If the claim is amended in this manner, support for such an amendment should be addressed by the applicant. See MPEP § 2163(II)(A), paragraph 2 (“With respect to…amended claims, applicant should show support in the original disclosure for the new or amended claims”). 
In claims 10 and 20, the phrase “when a sign bit of the third value is negative…when the sign bit of the third value is positive” is indefinite because it uses terminology that is inconsistent with accepted meanings in the art, for the same reasons given for the corresponding recitation in claims 1 and 11. The Examiner’s other comments for the corresponding recitation in claims 1 and 11 apply analogously to this limitation in claims 10 and 20.
In claims 16 and 20, the phrase “the predetermined number of bits” lacks antecedent basis because the antecedent recitation is “determined” rather than “predetermined.” Therefore, “the predetermined” is indefinite for lacking antecedent basis. For purposes of examination, the term “predetermined” has been interpreted to be “determined,” since “predetermined” appears to be a typographical error based on the fact that other claims use the word “determined” instead.
Claims dependent from one or more of the above discussed claims are also rejected for the same reasons, since these dependent claims incorporate the indefinite recitations of their parent claims without curing the deficiencies thereof. Therefore, the grounds for rejection given for claims 1 and 11 also apply to all of their respective dependent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea and the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims have been analyzed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Patent Eligibility Guidance Update, which sets forth the following inquiries for determining eligibility.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Independent claims 1 and 11 recite an abstract idea in the form of a mental process or mathematical concept. Independent claim 1, for example, recites “multiplying […] a first value and a second value; shifting […] a result of the multiplying by a determined number of bits; and outputting the result of the multiplying when a sign bit of the first value is negative, and a result of the shifting when the sign bit of the first value is positive..” Independent claim 11 recites the similar limitations of “multiplying […] a first value and a second value for a neural network; shifting […] a result of the multiplying by a determined number of bits; and outputting, by the circuit, the result of the multiplying when a sign bit of the first value is negative, and a result of the shifting when the sign bit of the first value is positive.” 
The above limitations, under the broadest reasonable interpretation, cover performance of the steps in the mind. These limitations are recited at a high degree of generality and do not contain any specific features that would preclude the above limitations from being a mental process. 
MPEP § 2106.04(a)(2) defines “mental processes” to include “observations, evaluations, judgments, and opinions.” Furthermore, MPEP § 2106.04(a)(2)(III) states: “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea” (emphasis added). Mental processes ma include mathematical computations, as discussed in MPEP § 2106.04(a)(2)(III)(C): “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally” (emphasis added).
Here, the operations of multiplying numbers (such as binary numbers) and performing arithmetic shift can be performed “by a human using a pen and paper.” The Examiner notes that while the specification teaches that the above operations are performed as part of a neural network computation, the operations quoted above do not require any neural network. Instead, it only requires the multiplication of two numbers (a first value and a second value), and performing arithmetic shift on the result of the multiplication. It is noted that the recitation of “for a neural network” in claim 11 has been interpreted to be a statement of intended use, especially given that “for” does not require a specific functionality in the context of a neural network. Therefore, the aforementioned operations are of the type that can be performed by a human using a pen and paper, i.e., a mental process. 
The above steps can also be regarded as mathematical concepts, because they recite the operations of multiplication and arithmetic-shifting (multiplication or division by a power of a base), and outputs across different domains (negative or positive). MPEP § 2106.04(a)(2) states: “The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.” Note that abstract idea groups are not mutually exclusive. See MPEP 2106.04(a) (“a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping”).
Therefore, claims 1 and 11 are directed to a judicial exception in the form of a mental process or mathematical concept.    
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The judicial exception identified above is not integrated into a practical application. Independent claims 1 and 11 recite the following additional elements, but these additional elements are not sufficient to integrate the judicial exception into a practical application:
“A device comprising: a circuit comprising shift circuitry and multiply circuitry, and configured to perform computation for a neural network” in claim 1, and the analogous limitations of “of a circuit” and “by the circuit” in claim 11; and
The multiplying being performed “via the multiply circuitry” and the shifting being performed “via the shift circuitry” in claim 1, and the analogous elements of “by multiply circuitry” and “by shift circuitry”  in claim 11.
The “device,” “circuit,” and “circuitry” elements listed above are merely computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component. An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. 
Although the above elements recite different “circuitry” elements, these circuitry elements merely refer to programmed functions on a generic computer, such as multiplication or shifting. The Examiner also points that that the instant application suggests a broad definition of terms such as “device,” “circuit,” and circuitry: 
“In some embodiments, the AI accelerator 108 can include one or more processors 124…The one or more processors 124 can provide logic, circuitry, processing component and/or functionality for configuring, controlling and/or managing one or more operations of the neural network(s) 114 or AI accelerator(s) 108.” (Application specification, page 11, lines 3-9). 

“The hardware and data processing components used to implement the various processes, operations, illustrative logics, logical blocks, modules and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose single- or multi-chip processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof designed to perform the functions described herein. A general purpose processor may be a microprocessor, or, any conventional processor, controller, microcontroller, or state machine.” (Application specification, page 32, lines 17-24).
 
Based on the above description, the different “circuitry” elements (such as a multiply circuitry and a shift circuitry) may be regarded as functionalities programmed on a “general purpose processor.” As such, these circuitry elements are merely computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component. 
Furthermore, these “circuitry elements” are recited at a high degree of generality because the claim does not recite detailed physical structures of an AI accelerator, but instead merely recites various circuitry elements configured to perform generic computer functions, where such circuitry elements may be a general purpose processor. Therefore, instant claim 1 is not regarded as being directed to a particular machine other than a generic computer. See MPEP § 2106.05(b)(I): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” 
Therefore, the above additional element do not integrate the judicial exception into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claims do not include additional elements that are sufficient for the claims to amount to significantly more than the judicial exception. 
As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements that amount to no more than mere instructions to apply the judicial exception using a generic computer component, as discussed above. Such elements do not amount to significantly more than the judicial exception under MPEP § 2106.05(I)(B) (“Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception include…adding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer”).
The remaining dependent claims that are rejected do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
Dependent claim 6 recites the further limitations of “wherein the determined number of bits is m, and m is an integer greater than 1.” These limitations merely further define the mental process or mathematical concepts of the parent claim, and do not contain any additional elements for purposes of the Step 2A Prong Two or Step 2B analysis.
Dependent claim 7 recites the further limitations of “wherein the determined number of bits is 2.” These limitations merely further define the mental process or mathematical concepts of the parent claim, and do not contain any additional elements for purposes of the Step 2A Prong Two or Step 2B analysis.
Dependent claim 8 recites the further limitations of “wherein the circuit further comprises comparator circuitry configured to determine whether the sign bit of the first value is negative or positive.” The part that recites “to determine whether the sign bit of the first value is negative or positive” recites further steps of a mental process or mathematical algorithm, and does not contain any additional elements for purposes of the Step 2A Prong Two or Step 2B analysis. The part that recites “the circuit further comprises comparator circuitry” is considered to be merely computer components recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component. Therefore, this additional element does not integrate the judicial exception into a practical application.
Dependent claim 9 recites the further limitations of “wherein the circuit includes multiplier and accumulator (MAC) circuitry comprising accumulator circuitry, and the circuit is further configured to provide a result of the outputting to the accumulator circuitry of the MAC circuitry.” The part of the claim that recites “wherein the circuit includes multiplier and accumulator (MAC) circuitry comprising accumulator circuitry” is considered to be merely computer components recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component. Therefore, this additional element does not integrate the judicial exception into a practical application. The part of the claim that recites “provide a result of the outputting to the accumulator circuitry of the MAC circuitry” is insignificant extra-solution activity added to the judicial exception, which does not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception. See MPEP § 2106.05(g)).
Dependent claim 10 recites features that are similar to those recited in the parent claims. For the same reasons discussed for the parent claims, “second multiplying […] a third value and a fourth value; second shifting […] a result of the second multiplying by the determined number of bits; second outputting the result of the second multiplying when a sign bit of the third value is negative, and a result of the second shifting when the sign bit of the third value is positive” is considered to be a mental process or mathematical concept. The additional elements of “via the multiply circuitry”, “via the shift circuitry” and “providing a result of the second outputting to the accumulator circuitry of the MAC circuitry” do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception because they recite generic components or are insignificant extra-solution activity added to the judicial exception, for the reasons discussed for the corresponding elements in the parent claims.
As to dependent claims 16-20, these claims recite limitations that are the same or substantially the same as those of dependent claims 6-10. Therefore, the limitations in these claims do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception, for the reasons given for the corresponding limitations in claims 6-10.
Therefore, the rejected claims are directed to a judicial exception and do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Therefore, these claims are not patent-eligible under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2019/0180182 A1) (cited by applicant in an IDS) in view of Brown, “Shifting and Shifters” (1999), archived on October 20, 2016 (see full citation in Form PTO-892).
As to claim 1, Loh teaches a device comprising:
a circuit comprising shift circuitry and multiply circuitry, and configured to perform computation for a neural network, comprising: [[0019]: “processing circuits 102 and activation function functional block 104 are used at least in part for performing operations for neural networks… general purpose or dedicated processing circuits in processing circuits 102 execute instructions or perform other processing operations for the nodes in the neural network. These operations include processing operations for the various nodes, weighting and/or summing result values, and handling information/value flow through the neural network.” With respect to “shift circuitry,” FIG. 3 teaches that the activation function functional block 104 performs shift operations, as shown by the “>>” blocks and described in [0030]: “a shifted version of input 300, which is the above-described ‘fractional’ value of the input, is generated in order to be used as an input for the multiplexers. For example, input 300 may be shifted by four bit positions…” With respect to “multiply circuitry,” paragraph [0019] quoted above teaches the operation of “weighting,” and this weighting operation is described as multiplying by a weight value in [0002]: “The input values are then forwarded from the input nodes to downstream intermediate nodes, perhaps being weighted along the way in accordance with a weight of a corresponding directed edge (i.e., adjusted such as by being multiplied by a weighting value, summed with a weighting value, etc.).” That is, since the “processing circuits 102” perform operations of weighting (adjusting values by multiplying them by weights), and processing circuit 102 includes “general purpose or dedicated processing circuits,” it includes “multiply circuitry.”].
multiplying, via the multiply circuitry, a first value and a second value; [Taught by the “weighting” operation in [0019] (as discussed above), and as further described in [0002]: “The input values are then forwarded from the input nodes to downstream intermediate nodes, perhaps being weighted along the way in accordance with a weight of a corresponding directed edge (i.e., adjusted such as by being multiplied by a weighting value, summed with a weighting value, etc.).” That is, the weighting involves multiplying a first value (an input value forwarded to an intermediate node) with a second value (the weighting value).]
shifting, via the shift circuitry, a result of the multiplying by a determined number of bits; [[0030]: “For example, input 300 may be shifted by four bit positions… The values of the individual bits following the shift operation are what is shown in FIG. 3 using a box for each separate bit that is marked with “>>.” …in some embodiments, the shift operation is performed for all of the bits of input 300 as a group in such a shifting circuit element, and the shifted bits are forwarded to the multiplexers as shown.” With respect to the limitation of “a result of the multiplying” in particular, note that FIG. 3 shows that the “input 300” is the input into the activation functional block. Thus, they are the result of a previous weighting operation, since the activation function is applied after multiplying the weights. See, e.g., [0002] (“Within each intermediate node, received values are summed and then processed using an activation function associated with the intermediate node to produce a result value for the intermediate node”) and [0003] (“weights are applied…process summed received values using a respective activation function”).] and
outputting […] when a sign bit of the first value is negative, [[0031]: “As can be seen in the hardware circuits, the sign bit, i.e., bit [0] of input 300, is forwarded to a select input of a series of multiplexers (“MUX”). …When the numerical value of input 300 is negative, the sign bit is a 1, which causes, via the select input, each of the multiplexers to forward the value of the single bit of input 300 after the shift operation has been performed to a respective bit of result 302”] and […] when the sign bit of the first value is positive. [[0031]: “… When the numerical value of input 300 is positive, the sign bit is a 0, which causes, via the select input, each of the multiplexers to forward the value of the corresponding single bit of input 300 to a respective bit of result 302.]
However, Loh differs from the claimed invention in that Loh does not teach: 
(1)	the operation of “outputting the result of the multiplying” in the claimed context (i.e., being performed “when a sign bit of the first value is negative”); and 
(2)	the operation of “outputting…a result of the shifting” in the claimed context (i.e., being performed “when the sign bit of the first value is positive.”). 
It is noted that Loh does teach the individual elements of “outputting the result of the multiplying” [[0031]: “…which causes, via the select input, each of the multiplexers to forward the value of the corresponding single bit of input 300 to a respective bit of result 302” (i.e., the value is forwarded directly after the multiplying, without being subjected to a shift operation)] and “outputting…a result of the shifting” [[0031]: “…which causes, via the select input, each of the multiplexers to forward the value of the single bit of input 300 after the shift operation has been performed to a respective bit of result 302]. However, compared to the instant claim, Loh instead teaches shifting (dividing) when the sign bit indicates a negative value and maintaining the same value (in the manner of the linear part of a leaky ReLU function) when the sign bit indicates a positive value, as illustrated in FIG. 3.
Brown, in an analogous art, suggests the above limitations not taught by Loh. Brown generally pertains to shifter circuits (see, e.g., second page: “A shifter is a combinational circuit with one or more inputs and an equal number of outputs.”). Since Brown teaches hardware circuitry, Brown is in the same field of endeavor as the claimed invention, namely electronics hardware, or is reasonably pertinent to the problems faced by the inventors of the claimed invention.
In particular, Brown teaches “outputting the result of the multiplying” [Page 3, middle paragraph: “If we design a shifter that can shift left or right, data must be routed through the shifter when shifting is needed and around it at other times. This increases the complexity of the control unit. Another alternative is to design the shifter to have three options: shifting left, shifting right, or not shifting at all. This compromise adds two gate delays when shifting is not needed, but at a saving of complexity elsewhere. Adding a “no shift” option is accomplished with a third control line and a third AND gate for each bit. Figure 4 shows such a circuit.” Furthermore, an extension of the circuit of FIG. 4 is shown in FIG. 5 that maintains the sign bit while performing the shift.] and “outputting…a result of the shifting” [In general, Brown teaches the functionality of shifting to implement multiplication or division. See page 1, paragraphs 1-2: “For any positional number system of base B, adding a zero at the right multiplies the number by B…Shifting a binary number to the right divides by two. Shifting any base B number to the right divides by B.” That is, Brown teaches that shifting to the right by one bit divides by two, while shifting to the left by one bit multiplies by two. Brown also teaches the circuit implementation of a shifter, as noted above. See page 3, middle paragraph: “we design a shifter that can shift left or right.”] Furthermore, Brown suggests the above operations “when a sign bit of the first value is negative” and “when the sign bit of the first value is positive” because Brown teaches that these operations of not performing a shift and performing a shift depends on what is desired [see Brown, page 3, middle paragraph: “If we design a shifter that can shift left or right, data must be routed through the shifter when shifting is needed and around it at other times….design the shifter to have three options: shifting left, shifting right, or not shifting at all.] and teaches that shifting (and not shifting) has the predictable results of multiplying/dividing and not multiplying/dividing, respectively [see Brown, page 1, and the parts cited above]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Loh and Brown by modifying Loh such that the computation for the neural network comprises the operation of “outputting the result of the multiplying” performed “when a sign bit of the first value is negative” and the operation of “outputting…a result of the shifting” performed “when the sign bit of the first value is positive.” The motivation would have been to perform no shifting resulting in no multiplying/dividing by arithmetic shift (Brown, page 3: “not shifting at all”) when the sign bit of the first value indicates a negative value, and to perform a shifting operation resulting in multiplying/dividing by arithmetic shift (Brown, page 1, paragraphs 1-2 as quoted above) when the sign bit of the first value indicates a positive value. Alternatively, the above modification would have been obvious as a combination of prior art elements according to known methods to the yield predictable results of not multiplying/dividing via arithmetic shift when the sign bit indicates a negative value and performing multiplying/dividing via arithmetic shift when the sign bit indicates a positive value. See MPEP § 2143(I)(A) (“Combining Prior Art Elements According to Known Methods To Yield Predictable Results”). Here, the prior art included each element claimed with the only difference between the claimed invention and the prior art being the lack of the claimed combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods because Brown teaches that circuit configurations for “outputting…a result of the shifting” and “outputting the result of the multiplying” are known in the art and that the functionalities of these operations (multiplying/dividing via arithmetic shift and not multiplying/dividing via arithmetic shift) are also known in the art. In the claimed combination, each element merely performs the same function as it does separately. The results of the combination would have been the predictable result of not multiplying/dividing via arithmetic shift when the sign bit indicates a negative value and multiplying/dividing via arithmetic shift when the sign bit indicates a positive value. 

As to claim 2, the combination of Loh and Brown teaches the device according to claim 1, wherein:
the circuit further comprises a multiplexer, [[Loh, [0027]: “a series of multiplexers (‘MUX’)”] and
the circuit is configured to output, via the multiplexer according to the sign bit of the first value, the result of the multiplying or the result of the shifting. [Loh, [0027]: “As can be seen in the hardware circuits, the sign bit, i.e., bit [0] of input 200, is forwarded to a select input of a series of multiplexers (‘MUX’)…. When the numerical value of input 200 is…, the sign bit is…, which causes, via the select input, each of the multiplexers to forward the constant 0 to a respective bit of result 202. When the numerical value of input 200 is…, the sign bit is…, which causes, via the select input, each of the multiplexers to forward the value of the corresponding single bit of input 200 to a respective bit of result 202.”]

As to claim 3, the combination of Loh and Brown teaches the device according to claim 1, wherein the first value comprises an activation for a first layer of the neural network. [Loh, [0002]: “Within each intermediate node, received values are summed and then processed using an activation function associated with the intermediate node to produce a result value for the intermediate node. The result values are then forwarded from the intermediate nodes to downstream intermediate nodes or output nodes…A neural network often includes a number (and possibly a large number) of layers of intermediate nodes, each layer of intermediate nodes receiving input values and forwarding generated results to intermediate nodes in another layer.” That is Loh teaches that in the neural network, each intermediate node outputs its activation (which is the summed value that is then processed by an activation function) to the intermediate node in the next layer, and there may be a large nubmer of layers. Therefore, the output of the previous layer corresponds to a first value comprising an activation for a first (i.e., previous) layer of the neural network.] 

As to claim 4, the combination of Loh and Brown teaches the device according to claim 3, wherein the determined number of bits corresponds to an exponent with base 2 of a scaling factor of an activation function for the first layer of the neural network. [Since Loh teaches binary values (see [0024]: “bit [0] is a sign bit and bits [1]-[N] express the numerical value”), the determined number of bits is, mathematically, a number that corresponds to an exponent with base 2. In the example illustrated in Loh, FIG. 3, the number of bits shifted corresponds to a scale factor of 1/16 of negative-domain part of the leaky ReLU activation function, as disclosed in [0029]: “the function returns, as σ(x), a result of a fractional value of x (e.g., x/16) for all input values x below 0.” The shifting of “four bit positions” (i.e., the number of bits shifted is 4) corresponds to 1/(24) = 1/16. Furthermore, since the purpose of the activation functional block 104 in Loh is to compute the activation function, as shown in FIG. 3 (upper portion), any shift operation corresponds in general to a scaling factor of an activation function for the first layer of the neural network. Furthermore, Brown teaches shifting binary numbers (i.e., multiplying/dividing by an exponent of 2). Therefore, this limitation is taught by the combination of Loh and Brown.]      

As to claim 5, the combination of Loh and Brown teaches the device according to claim 4, wherein the activation function comprises a leaky rectifier linear unit (ReLu) function. [Loh, [0029]: “As can be seen in the graph of the results of the leaky ReLU activation function in FIG. 3, the function returns, as σ(x), a result of a fractional value of x (e.g., x/16) for all input values x below 0, i.e., for a first range that includes all negative values of x, and returns a result of x for all input values x at and above 0, i.e., for a second range that includes all positive values of x.”]

As to claim 6, the combination of Loh and Brown teaches the device according to claim 1, wherein the determined number of bits is m, and m is an integer greater than 1. [Loh, [0030]: “For example, input 300 may be shifted by four bit positions, with a corresponding adjustment to account for the negative value of input 300, to essentially divide input 300 by 16.”]

As to claim 7, the combination of Loh and Brown teaches the device according to claim 1. The further limitation of “wherein the determined number of bits is 2,” while not explicitly taught by Loh as modified by Brown, would have been an obvious discovery of a workable range by routine experimentation under the principles that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP § 2144.05(II)(A), paragraph 1) and that “the presence of a known result-effective variable would be one…motivation for a person of ordinary skill in the art to experiment to reach another workable product or process” (MPEP § 2144.05(II)(B), paragraph 2). 
As noted above, Brown, page 1, paragraphs 1-2 teaches that shifting by one bit position multiplies/divides a number by its base B (e.g., a base of 2 in the case of binary). Therefore, the number of bits that is shifted is a result-effective variable. Since the variable (number of bits shifted) and the general function of the shifting (multiplying/dividing by a power of 2) is disclosed in the art, the general conditions of the claim are disclosed in the art with a result-effective variable being present. Thus, one of ordinary skill in the art would have had a motivation to discover workable value by routine experimentation for the number of bits. 

As to claims 11-17, these claims are directed a method comprising operations that are the same or substantially the same as those recited in claims 1-7. Therefore, the rejections made to claims 1-7 are applied to claims 11-17.

2.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Brown, and further in view of Zhang et al. (US 2018/0373536 A1) (“Zhang”).
As to claim 8, the combination of Loh and Brown teaches the device according to claim 1, wherein the circuit further comprises […] circuitry configured to determine whether the sign bit of the first value is negative or positive. [Loh, [0031]: “As can be seen in the hardware circuits, the sign bit, i.e., bit [0] of input 300, is forwarded to a select input of a series of multiplexers (“MUX”). …When the numerical value of input 300 is negative, the sign bit is a 1, which causes…When the numerical value of input 300 is positive, the sign bit is a 0, which causes.” That is, the sign indication of the sign bit is determined by the circuitry.]
The combination of Loh and Brown does not explicitly teach that the circuitry is “comparator circuitry” specifically.
Zhang, in an analogous art, teaches the limitation of “comparator circuitry,” which is well-known in the art. Zhang relates to devices, such as GPUs, for arithmetic and logic (see [0002]). Therefore, Zhang is in the same field of endeavor as the claimed invention, namely hardware for data processing.
In particular, Zhang teaches “comparator circuitry” for determining whether a sign bit is positive or negative [[0039]: “When PCMP_OP is 3, the comparator 471 may detect the sign bit of the calculation result only. The comparator 471 outputs 1 when the sign bit is 0. Otherwise, the comparator 471 outputs 0.” See also [0040].]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Loh and Brown by modifying the circuit to further include “comparator circuitry” configured to determine whether the sign bit of the first value is negative or positive. The motivation would have been to implement a known technique to detect (determine) sign bits, as suggested by Zhang ([0039]: “comparator 471 may detect the sign bit”). Furthermore, the use of a comparator circuitry in the context of the instant claim would have yielded no more than predictable result of using a known type of circuit component for performing the function of detecting a sign bit.

As to claim 18, the further limitations in this claim are the same or substantially the same those recited in claim 8. Therefore, the rejection made to claim 8 is applied to claim 18. 

3.	Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Brown, and further in view of Mori et al. (US 2018/0211154 A1) (“Mori”)
As to claim 9, the combination of Loh and Brown the device according to claim 1, but does not explicitly teach the further limitations that the circuit includes “multiplier and accumulator (MAC) circuitry comprising accumulator circuitry” and is further “configured to provide a result of the outputting to the accumulator circuitry of the MAC circuitry.”
Mori generally relates to “a multiplier accumurator, a network unit, and a network apparatus” ([0002]) and “technology for deep learning” ([0003]). Therefore, Mori is in the same field of endeavor as the claimed invention, namely hardware devices for computations related to neural networks.
In particular, Mori teaches a circuit for neural network computation that includes “multiplier and accumulator (MAC) circuitry comprising accumulator circuitry” [[0025]: “The network unit 10 includes a sum-of-products calculator 20 (a multiplier accumurator) and an activation function circuit 30,” as shown in FIG. 2. [0036]: “FIG. 3 is a diagram illustrating a configuration of the sum-of-products calculator 20. The sum-of-products calculator 20 includes an input value buffer 42, a coefficient storage 44, a controller 46, an acquirer 48, a high-order multiplier 50, a high-order accumulator 52, a low-order multiplier 54, a low-order accumulator 56, a comparator 58, and an output unit 60.”] and is further “configured to provide a result of the outputting to the accumulator circuitry of the MAC circuitry.” [[0037]: “the input value buffer 42 receives x1, x2, x3, . . . , xN as N input values.” The value are then provided to the rest of the circuitry shown in FIG. 3, which includes the accumulators 56 and 52. As described in [0206], “any layer of the input layer 132, at least one intermediate layer 134, and output layer 136 includes at least one network unit 10. The network unit 10 included in any layer receives N signal values output from the immediately preceding layer as input values.” That is, the network unit 10 may be used for any layer of a multi-layer neural network, which teaches that the input value buffer 42 receive the outputs of the previous layer.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Loh and Brown with the teachings of Mori by modifying the circuit to include “multiplier and accumulator (MAC) circuitry comprising accumulator circuitry” and be “further configured to provide a result of the outputting to the accumulator circuitry of the MAC circuitry.” The motivation would have been to implement a circuit to perform sum-of-products calculations (Mori, [0025]: “The sum-of-products calculator 20 externally receives N input values and N coefficients.”), which is a standard type of calculation performed in a neural network (Mori, [0004]: “In each unit included in the neural network, product-sum operation (multiplication accumulation) is executed.”).

As to claim 10, the combination of Loh, Brown, and Mori teaches the device according to claim 9, wherein the computation for the neural network further comprises:
second multiplying, via the multiply circuitry, a third value and a fourth value; [Taught by Loh for the same reasons given for the multiplication of the first and second values in claim 1. That is, this limitation is by the “weighting” operation in Loh [0019], and further described in [0002]: “The input values are then forwarded from the input nodes to downstream intermediate nodes, perhaps being weighted along the way in accordance with a weight of a corresponding directed edge (i.e., adjusted such as by being multiplied by a weighting value, summed with a weighting value, etc.).” Note that the neural network in Loh uses a plurality of “input values” ([0002], quoted above), and it is also understood from FIG. 3 of Loh that there are multiple values that are being computed using the activation function. Additionally, Loh, [0002] teaches a plurality of “input nodes” and “intermediate nodes.” As such, Loh teaches a second input value (i.e., a “third value”) that is multiplied by a second weight (i.e., “a fourth value”). Note that this is also taught by Mori, FIGS. 2-3, which teaches a plurality of inputs and their corresponding weights.]
second shifting, via the shift circuitry, a result of the second multiplying by the determined number of bits; [Taught by Loh (as modified in the combination of references), because the activation function functional block 104 in Loh, as discussed in the rejection of claim 1 above, includes an arithmetic shift operation and is applied to compute the activation of any arbitrary input value (i.e., any x value shown in the top part of Loh, FIG. 3), including a second weighted input formed by multiplication of the third value and the fourth value.]
second outputting the result of the second multiplying when a sign bit of the third value is negative, and a result of the second shifting when the sign bit of the third value is positive; [Taught by Loh (as modified in the combination of references), because the activation function functional block 104 in Loh, as discussed in the rejection of claim 1 above, includes an arithmetic shift operation and is applied to compute the activation of any arbitrary input value (i.e., any x value shown in the top part of Loh, FIG. 3), including a second weighted input formed by multiplication of the third value and the fourth value. Note that the correspondence between when shifting is performed and whether the sign bit (which applies to the sign bit of any input for purposes of calculating the activation function) indicates a negative or positive is taught by the combination of Loh and Brown] and 
providing a result of the second outputting to the accumulator circuitry of the MAC circuitry. [Mori, [0037]: “the input value buffer 42 receives x1, x2, x3, . . . , xN as N input values.” The value are then provided to the rest of the circuitry shown in FIG. 3, which includes the accumulators 56 and 52. As described in Mori, [0206], “any layer of the input layer 132, at least one intermediate layer 134, and output layer 136 includes at least one network unit 10. The network unit 10 included in any layer receives N signal values output from the immediately preceding layer as input values.”]

As to claims 19-20, the further limitations in these claims are the same or substantially the same as those recited in claim 9-10. Therefore, the rejections made to claims 9-10 are applied to claims 19-20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference depicts the state of the art.
US 2019/0042922 A1 teaches circuit configurations for computing neural network computations, including leaky ReLU activation functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/             Supervisory Patent Examiner, Art Unit 2124